Citation Nr: 0532681	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to VA benefits based on the character of the 
appellant's discharge from the United States Army.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The appellant had active service from January 1995 to 
February 1995 in the U.S. Marine Corps, and October 1998 to 
February 2001 in the U.S. Army.  The appellant was a member 
of the New Hampshire Army National Guard (NHANG) from April 
1997 to October 1998, and served on active duty from training 
from May 1997 to September 1997.  The service in the Army is 
at issue herein.  

This matter comes before the Board of Veterans' Appeals 
(Board) initially on appeal from an administrative 
determination of the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

In October 2003, the appellant's claims file was transferred 
to the Togus, Maine RO.  

In September 2004, the appellant testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing at the RO.  A transcript of the proceeding is of 
record.  In December 2004, the Board remanded the matter to 
the RO for additional development.  In August 2005, upon 
substantial completion of the requested development, the RO 
issued a Supplemental Statement of the Case, in which it 
continued the denial of the appellant's claim.  


FINDINGS OF FACT

1.  The appellant enlisted in the U.S. Army in October 1998 
for a period of three years.  

2.  The appellant was absent without official leave for the 
period from August 13, 1999 to November 3, 1999.  

3.  The appellant accepted a discharge under other than 
honorable conditions in lieu of undergoing court martial 
proceedings.  

4.  The appellant was not insane at the time of the 
commission of the offense that led to his other than 
honorable discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits. 38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an August 2002 letter, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claim, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence concerning 
the conditions surrounding his service discharge 
determination.  By way of the Statement Of the Case issued in 
October 2003 and Administrative Decision issued in August 
2005, the veteran was further notified of the laws and 
regulations pertaining to claims based upon character of 
discharge.  Finally, in a March 2005 letter, the appellant 
was advised the appellant of VA's duties to obtain evidence 
on his behalf.  He was further advised to submit evidence 
that would clarify or explain periods of unexcused absences 
during service.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While all of the notices provided to the appellant were not 
given prior to the first AOJ adjudication of the claim, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The appellant's service personnel and service 
medical records are associated with the claims folder.  The 
RO has obtained the claimant's VA outpatient treatment 
records.  Finally, the appellant was afforded an opportunity 
to testify before the undersigned at the videoconference 
hearing.  Significantly, the claimant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The appellant's service personnel records reflect that he 
entered active duty with the United States Army in October 
1998.  The service contract indicated that he was obligated 
to serve for a period of three years.  A Charge Sheet 
indicated that on August 13, 1999, he went on unauthorized 
absence, without leave (AWOL).  He remained absent until 
November 3, 1999.  A report stated that he was apprehended by 
civilian authorities in Dover, New Hampshire.  

In November 1999, the appellant requested a Discharge in Lieu 
of Trial by Courts-Martial.  In December 2000, the request 
for Discharge in Lieu of Trial by Courts-Martial was 
approved.  The appellant was discharged Under Other Than 
Honorable Conditions.  

The appellant's DD-214 indicated that he was charged with 
Excess Leave for 451 days, for the period from November 17, 
1999 to February 9, 2001.  

During the videoconference hearing in September 2004, the 
appellant testified that his father had a heart attack in 
1999.  He stated that his mother also had health issues.  He 
contended that he sought permission to leave the military in 
order to care for his parents but was denied.  Ultimately, he 
decided to leave the service to assist his parents.  

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b) to include 
sentence by a general court-martial; resignation of an 
officer for the good of the service; or as a deserter.  Such 
discharge is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided. See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  Acceptance of an undesirable discharge 
to escape trial by general court-martial is considered to be 
a discharge issued under dishonorable conditions. 38 C.F.R. § 
3.12(d)(1). 

A discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious. 38 C.F.R. § 3.12(d)(4).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant a prolonged unauthorized absence.  
In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the following factors are for 
consideration: 1) length and character of service exclusive 
of the period of prolonged AWOL; 2) reasons for going AWOL 
(including family emergencies or obligations); and 3) whether 
a valid legal defense exists for the absence which would have 
precluded a conviction for AWOL. 38 C.F.R. § 3.12(c)(6)(i-
iii). 

Upon review of the evidence of record, the Board finds that 
the appellant's discharge under other than honorable 
conditions was the result of his willful and persistent 
misconduct.  While a single absence of unauthorized absence 
might, depending upon the circumstances, be considered a 
"minor offense" under § 3.12(d)(4) and, thus, not 
persistent misconduct, in this matter, the appellant served 
for approximately 10 months before going AWOL for a period 
from August 13, 1999 to November 3, 1999.  The record 
reflects that the appellant was apprehended by local 
authorities and returned to the Army base.  While the veteran 
contends that he went AWOL for purposes of caring for his 
parents, there is no contemporaneous evidence in his 
personnel file that corroborates the basis of the AWOL.  In 
addition, there is no contemporaneous evidence that 
corroborates the appellant's contention that his parent was 
ill and required care by the appellant.  

The evidence reflects that he sought an Other Than Honorable 
Discharge in lieu of a court martial.  He made no written 
statement at the time of his request.  Such a statement, if 
available, might serve to corroborate the reasons for the 
absence from the service.  Thereafter, he did not complete 
his service but was on Excess Leave for the remainder of his 
service requirement.  Accordingly, of his three year Army 
commitment, the appellant faithfully served for approximately 
10 months.  The appellant's failure to complete his three 
year service commitment was the result of his conduct.  As 
such, the Board finds that affording the appellant "veteran 
status" is not warranted.  

Finally, a review of the claims file reveals no evidence to 
suggest that the veteran was insane during the commission of 
the offense.  

In making this determination, the Board acknowledges the 
appellant's testimony that he had some physical difficulties, 
manifested by a sleep disorder, during service life and was 
beset by concerns about his family.  Notwithstanding this, 
the appellant's discharge must be considered as having been 
under other than honorable conditions, a result of his 
willful and persistent misconduct, and thus a bar to VA 
benefits.  




ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA benefits and the appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


